Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or suggest an outsole having the combination of features claimed that includes the plurality of strips of continuous bodies extending in one direction that is a longitudinal direction of a shoe, each of the continuous bodies is a linear structure that linearly extends by way of connection with the connecting member towards the one direction, each of the plurality of protrusions has a size in the longitudinal direction that is larger than a size in the width direction, and a height of the connecting member is lower than a height of the protrusion.
Regarding claim 14, the prior art fails to teach or suggest an outsole having the combination of features claimed that includes the plurality of strips of continuous bodies extending in one direction that is a longitudinal direction of a shoe, the connecting member and each of the plurality of protrusions having the same width, each of the plurality of protrusions has a size in the longitudinal direction that is larger than a size in the width direction, and a height of the connecting member is lower than a height of the protrusion.
Regarding claim 15, the prior art fails to teach or suggest an outsole having the combination of features claimed that includes the plurality of strips of continuous bodies extending in one direction that is a longitudinal direction of a shoe, in the width direction of the shoe the protrusions are not connected to each other, each of the plurality of protrusions has a size in the longitudinal direction that is larger than a size in the width direction, and a height of the connecting member is lower than a height of the protrusion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARON M PRANGE/               Primary Examiner, Art Unit 3732